In re Application of                          			:    DECISION ON
Stutterheim et al. 					:    PETITION			                    

Serial No. 15/781,783					:		          

Filed: June 6, 2018					:	          			
For: PHOTOVOLTAIC ASSEMBLY WITH 
        INTEGRATED MOUNTING 
        STRUCTURE AND METHOD OF
        MANUFACTURING THE SAME


This is a decision on the PETITION FILED UNDER 37 CFR 1.181 filed on July 30, 2021 for the entry of the Response to Office Action and Declaration of Thomas Netter filed on June 14, 2021.

Applicant submits that the Declaration filed under 37 C.F.R. 1.132 was timely filed after final rejection. The declaration was provided to provide factual basis for arguments raised in the response to comments raised by the Examiner in the Final Office Action. Second, based on some additional comments provided by the Examiner, the declaration was provided to clearly explain why the claimed photovoltaic assembly, which includes a specific hole configuration, provides an unexpected result. Thirdly, the Declaration was submitted to provide a factual basis that was intended to help clear up the Examiner's fundamental misunderstanding of the teachings related to the configuration of the prior art structures and the claimed configuration of the claimed photovoltaic assembly.

Applicants’ original declaration was filed on May 29, 2020. The Examiner in the next non-final office action dated October 5, 2020 in addressing the declaration pointed out that Applicants have not provided any subjective evidence to show unexpected results of the claimed invention over prior art according to MPEP 716.02. Applicants responded on December 23, 2020 and the Examiner issued a Final Rejection on April 1, 2021. The Examiner again pointed out the previous declaration included no subjective evidence of showing unexpected results. 
Evidence traversing rejections must be timely or seasonably filed to be entered and entitled to consideration. In re Rothermel, 276 F.2d 393, 125 USPQ 328 (CCPA 1960). Affidavits and declarations submitted under 37 CFR 1.132  and other evidence traversing rejections are considered timely if submitted prior to a final rejection.

The issue of lack of unexpected results was raised by the Examiner before the final rejection.  There is not a showing of good and sufficient reasons why the affidavit was not earlier presented 37 CFR 1.116(e). See 37 CFR 41.33  and MPEP § 1206 for information on affidavit or other evidence filed after appeal.


DECISION

The petition is Denied.


/Keith D. Hendricks/                                                                                                                                                                                                  ______________________

Keith D Hendricks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

PATTERSON + SHERIDAN, L.L.P.24 Greenway Plaza, Suite 1600Houston TX TEXAS 77046